Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 17, 2022

                                    No. 04-21-00376-CR

                                Andell Brymonte PITTMAN,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR2518
                       Honorable Raymond Angelini, Judge Presiding


                                       ORDER
         After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on February 9, 2022. See TEX. R. APP. P. 38.6(a). After the once-
extended due date, Appellant filed a second motion, which seeks a thirty-day extension of time
to file the brief.
       Appellant’s motion is GRANTED; Appellant’s brief is due on March 11, 2022.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of February, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court